DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received November 20, 2020 are acknowledged.

Claims 2-4, 6-11, 13-18, 20-25, 27-57, 59-65, 67, 69-71, and 73-112 have been canceled.
Claims 1, 5, 58, 66, 68, and 72 have been amended.
Claims 113-135 have been added.
Claims 1, 5, 12, 19, 26, 58, 66, 68, 72, and 113-135 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to methods of administering FVIII fusion proteins, presently claims 1, 5, 12, 19, 26, 58, 66, 68, 72, and 113-135 in the reply filed on November 20, 2020 is acknowledged.

Claims 1, 5, 12, 19, 26, 58, 66, 68, 72, and 113-135 are under examination in this office action.


Information Disclosure Statement
The IDS form received June 18, 2019 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 sets forth a bounded interval for the time that elapses between administrations of FVIII-Fc fusion proteins, said interval being 12 to 14 days.  Claim 12 depends directly from claim 1 and recites a Markus group of various time in hours, with the last member being “72 hours or longer”.  No upper bound is placed upon “or longer” and as such the time interval between administrations permitted by dependent claim 12 reasonably is greater than the 14 day maximum set forth in the independent claim.  As such dependent claim 12 appears to broaden the scope of the claimed invention beyond that set forth in the independent claim.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  It should be noted that deletion of the “or longer” limitation appears to be the most straightforward way to obviate this rejection although other means may also work. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 127-135 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
As part of the response received November 20, 2020 applicant presented amended claims, including claims 127-135 which are newly presented.  Applicant’s remarks on page 10 of the response state that no new matter has been added but no guidance or direction concerning where support for the newly presented limitations can be found is provided.  
Newly presented independent claim 127 recites the limitation that the amount of a FVIII-Fc fusion protein that is being repeatedly administered is “about 66, 67, 68, or 69 IU/kg.”  While it is true that the specification does disclose a large number of doses for the administered fusion proteins, both as exact numerical doses (such as 50 or 60 IU/kg) and as ranges (such as  40-50 and 50-60 IU/kg) as can be seen in for example paragraphs [0015], [0086], and [0099], there does not appear to be any guidance or direction to the exact specific species of values of 66, 67, 68 and 69 IU/kg as required 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 26, 66, 68, 72, and 128-130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, applicant has chosen to recite that the polypeptide administered as part of the claimed method is disclosed in Table 2 of the instant specification. Such a recitation is improper. As per MPEP
2173.05(s) Reference to Figures or Tables [R-10.2019]

Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 12, 19, 26, 58, 66, 68, 72, 113-118, 120-125, and 127-134 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,050,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious in view of the issued claims.
Specifically, the issued claims recite methods wherein FVIII-Fc fusion constructs are repeatedly administered to human subjects every 3 to 7 days (see all issued claims).  The administered FVIII-Fc fusion constructs are recited as being monomer-dimer type hybrids (i.e. two chain heterodimer wherein the first chain is FVIII-Fc and the second chain is Fc and the Fc associate via disulfides) with the polypeptide sequences recited by SEQ ID number for both the FVIII and Fc moieties matching that found in the instant application (which is unsurprising as the application that became the ‘318 patent is the great grandparent of the instant application and note that SEQ ID NO:4 is a human IgG1 Fc sequence).  Notably the issued methods recite that such administrations are for the purpose of “reducing the incidence of a bleeding episode in a human subject”, “prophylactic treatment of a spontaneous bleeding episode in a human subject” and “reducing the incidence of a bleeding episode in a human subject” (see particularly issued claims 1, 24 and 26 respectively of the ‘318 patent and compared to the preambles of instant claims 1, 58, and 127).  It should be pointed out that the issued claims explicitly teach that the human subject is a hemophilia A patient (see issued 
The issued claims recite that the administered therapeutic dose is “about 65 IU/kg” and the instant claims recite that the does is “about 70-100”.  The recitation of the “about” language broadens the recited endpoints of the ranges recited in the instant and issued claims such that they overlap.  The courts have long ruled that in cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, while some of the instant dependent claims recite non-overlapping ranges, such as 80-90 and 90-100 IU/kg, it reasonably appears that such doses can be arrived at using no more than routine experimentation and indeed the courts have indicated that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is worth pointing out that the dose is a results effective variable as the claims clearly teach that administering FVIII-Fc fusion constructs will achieve the goal of treating bleeding disorders.  As such artisans can readily determine just how much of the FVIII-Fc product needs to be administered to optimize the recited outcome of treating bleeding conditions. 


Claims 1, 5, 12, 19, 26, 58, 66, 68, 72, and 113-135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,786,554. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate or render obvious that which is presently claimed.
Specifically, the issued claims recite methods of administering FVIII-Fc fusion proteins every 3 to 5 days to reduce bleeding events in hemophilia A patients (see all issued claims).  Such methods indicate that the administered product is a monomer-dimer type construct defined by SEQ ID numbers that match those of the instant application, and note that SEQ ID NO:4 is a human IgG1 sequence (see for example issued claims 1, 7, 13, 20, 23, 24, 30-35, and 37-42).  The FVIII-Fc product is recited as 2, NaCl, and sucrose, and thus are of narrower scope than that which is presently claimed.
It is noted that the instant claims such as 116-118 recite specific subgenera of ranges, including 70-80, 80-90, and 90-100, and that these exact ranges are not delineated in the issued claims.  However, the courts have long ruled that in cases where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, it should be remembered that the recitation of “about”, both in the issued and instant claims broadens the claims beyond the exact numerical figure recited in the claims.  Based upon the evidence presently of record, as well as the presence of non-overlapping ranges (e.g. 70-80 in claim 116 does not overlap with 90-100 recited in claim 118 yet both achieve exactly the same therapeutic goals and endpoints upon administration) reasonably indicates that the presently recited doses can be arrived at using no more than routine experimentation.  The courts have long indicated that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is worth pointing out that the dose is a results effective variable as the claims clearly teach that administering FVIII-Fc fusion constructs will achieve the goal of treating bleeding disorders.  As such artisans can readily determine just how much of the FVIII-Fc product needs to be administered to optimize the recited outcome of treating bleeding conditions including hemophilia A. 






No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644